Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 3, 2007                                                                                        Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  131531(53)                                                                                           Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  LIBERTY HILL HOUSING
  CORPORATION,
            Petitioner-Appellant,
                                                                    SC: 131531
  v                                                                 COA: 258752
                                                                    Mich Tax Tribunal: 00-298536
  CITY OF LIVONIA,
             Respondent-Appellee.
  _______________________________

                 On order of the Chief Justice, the motion by Homes for Autism for leave to
  file a brief amicus curiae is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 3, 2007                     _________________________________________
                                                                               Clerk